MEMORANDUM**
Big Fat Fish, Inc. (“BFF”) appeals the district court’s order dismissing without prejudice BFF’s action alleging RICO violations, securities fraud, and malpractice. We dismiss.
OFF contends that the district court erred by dismissing its action pursuant to a settlement agreement because the parties had not reached a settlement. The only evidence in the record of a settlement is a stipulation indicating that the parties agreed to an outline of a settlement. Furthermore, the district court’s order states that it will retain jurisdiction for sixty days to enforce the terms of the settlement. We lack jurisdiction because it appears the district court anticipated further proceedings. See National Distrib. Agency v. Nationwide Mut. Ins., 117 F.3d 432, 433 (9th Cir.1997) (noting that a final ruling must “clearly evidence[] the judge’s intention that it be the court’s final act in the matter”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.